                                    PlF
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         X

 GEORGE SANTULLI and MICHAEL SANTULLI,

                              Plaintiffs,
                                                                      MEMORANDUM & ORDER
              -against-
                                                                          18-CV-122(NGG)(VMS)
 DETECTIVE MICHAEL MOY and THE CITY
 OF NEW YORK,

                              Defendants.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiffs George and Michael Santulli("George" and "Michael," respectively) bring this

civil-rights action under 42 U.S.C. § 1983 against Defendants Detective Michael Moy and the

City ofNew York (the "City"). (Compl.(Dkt. 1).) Plaintiffs seek compensatory and punitive

damages (id. at 18), and raise causes of action under 42 U.S.C. § 1983 and the Fourth and

Fourteenth Amendments to the United States Constitution against Moy; state law abuse of

criminal process against Moy and the City; state law false arrest against Moy and the City; and

state law malicious prosecution against Moy and the City. ("See Compl.)

       Before the court is Defendants' motion to dismiss the complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). (See Defs. Not. of Mot. to Dismiss(Dkt. 15).) For the following

reasons, the motion is GRANTED.

I.     BACKGROUND


       A.     Documents to be Considered


       As an initial matter, the parties disagree about which documents the court may properly

consider in ruling on the present motion. In making their motion. Defendants rely on the

complaint as well as:(1)the October 11, 2016 signed statement of Xuetao Du,Plaintiffs'

neighbor who complained to the police about Plaintiffs (the "Du Statement"), and(2)three
                                                1
 surveillance videos from 2016. (Reply(Dkt. 20)at 2;^Du Statement(Dkt. 16-2);

 Surveillance Footage, Ex. C,D,& E to the July 3,2018 Fitzgibbon Decl.(Dkt. 16)(submitted in

 bard copy to the court).) Plaintiffs argue that the court may not consider this evidence because it

 was not attached to the complaint and Plaintiffs did not rely upon it in drafting the complaint.

 (Pis. Mem.in Opp'n to Mot.("Opp'n")(Dkt. 19) at 2-6;^id at 3("The sole basis for the

 contents ofthe complaint was information imparted in conversations plaintiffs attorney bad with

 plaintiffs at bis office.").) The court agrees with Plaintiffs, and thus will not consider the

 extrinsic evidence proffered by Defendants.^

          "In determining the adequacy ofthe complaint, the court may consider any written

 instrument attached to the complaint as an exhibit or incorporated in the complaint by reference,

 as well as documents upon which the complaint relies and which are integral to the complaint."

 Subaru Distribs. Corp. v. Subaru of Am..Inc.. 425 F.3d 119,122(2d Cir. 2005). FOr evidence

 "[t]o be incorporated by reference, the complaint must make a clear, definite and substantial

 reference to the [evidence]." Estate of Leventhal ex rel. Bemstein v. Wells Fargo Bank. N.A..

 No. 14-CV-8751 (ER),2015 WL 5660945, at *3(S.D.N.Y. Sept. 25,2015)(quoting Mosdos




'When a party submits extraneous materials along with its Rule 12 motion, the court must either exclude these
 materials or convert the motion to one for summaryjudgment and give the non-moving party an opportunity to
 contest any asserted fact. Fed. R. Civ. P. 12(d'): see Chambers v. Time Warner. Inc.. 282 F.3d 147, 154(2d Cir.
 2002); Leonard F. v. Israel Discoimt Bank ofN.Y.. 199 F.3d 99,107(2d Cir. 1999). District courts "have
 considerable discretion in deciding between these two options." Allen v. Chanel. Inc.. No. 12-CV-6758(RPP),2013
 WL 2413068, at *4(S.D.N.Y. Jxme 4, 2013)(citing, inter alia. Fed. R. Civ. P. 12(d)). "The essential inquiry is
 whether the parties should reasonably have recognized the possibility that the motion might be converted into one
for summaryjudgment or were taken by surprise and deprived ofa reasonable opportunity to meet facts outside the
pleadings." Gross Foundation. Inc. v. Goldner. No. 12-CV-1496(ILG),2012 WL 6021441, at *5,(E.D.N.Y. Dec.
4,2012)(quoting In re G.& A. Books.Inc.. 770 F.2d 288,295(2d Cir. 1985)(alterations adopted)). Here,
Defendants asked the court to convert their motion into a motion for summaryjudgment in the event it declined to
consider the extrinsic evidence they provided (Defs. Mem.in Supp. of Mot. to Dismiss("Mem.")(Dkt. 17) at 6 n.2);
however,they also "reserve[d] the right to move again with additional evidence." (Id,at 6 n.l.) In light of
Defendants' expressed interest in adding additional evidence in the event the court considers this as a motion for
summary judgment, and in light ofPlaintiffs' insistence that further discovery would be required m that situation
(see Opp'n at 11-12), the court declines to convert Defendants' motion to dismiss into a motion for summary
judgment.
 Chofetz Chaim. Inc. v. Vill. of Wesley Hills. 815 F. Supp. 2d 679,691 (S.D.N.Y. 2011)

(alterations adopted)); see also In re OSI Pharm.,Inc. Sec. Litig.. No. 04-CV-5505,2007 WL

9672541, at *3(E.D.N.Y. Mar. 31,2007)(noting that even "[IJimited quotation does not

constitute incorporation by reference" and that "[wjhether a document that is merely referred to

or quoted is incorporated by reference[]depends on the extent to which it is relied upon and

made use ofin the [c]omplaint"(quoting Cosmas v. Hassett. 886 F.2d 8,13(2d Cir. 1985); citing

Kas V. Chase Manhattan Bank. N.A.. No. 90-CV-44,1990 WL 113185, at *3 n.2(S.D.N.Y. July

30,1990))).

        Contrary to Defendants' assertions(Mem. at 3), Plaintiffs' complaint does not

incorporate by reference either the Du Statement or the surveillance videos. With respect to the

Du Statement, the complaint states that the "charges were falsely and maliciously based on a

complaint made by one ofthe owners ofthe premises next door." (Compl. Tf 64.) The complaint

also mentions the existence ofsome surveillance footage and discusses its subject matter in

vague terms. (Id     29,46.) But such references are insufficiently "clear, definite and

substantial" to allow the court to rely on that evidence in considering a motion to dismiss. See

Estate of Leventhal. 2015 WL 5660945, at 3; see also Serrata v. Givens. No. 18-CV-2016

(ARR),2019 WL 1597297, at *3(E.D.N.Y. Apr. 15, 2019)(finding that a complaint did not

incorporate the documents memorializing a breath test and a related hearing simply by

acknowledging the existence ofthose events); Hutchins v. Solomon. No. 16-CV-10029(KMK),

2018 WL 4757970, at *9(S.D.N.Y. Sept. 29,2018)(finding that complaint did not incorporate

transcript of grand jury testimony where it merely referenced an individual's testimony).

       "Even where a document is not incorporated by reference, the court may nevertheless

consider it where the complaint relies heavily upon its terms and effect" so as to "render[] the
document integral to the complaint." Chambers. 282 F.3d at 153 (quotation marks and citations

omitted). "Such reliance is a necessary prerequisite to the court's consideration ofthe document

on a dismissal motion; mere notice or possession is not enough." McDonald v. Hempstead

Union Free Sch. Dist. No. 18-CV-5658(DRH),2019 WL 2716179, at *3(E.D.N.Y. June 28,

2019)(quoting Chambers. 282 F.3d at 153)(quotation marks omitted). But Plaintiffs state that

they did not rely on this evidence in drafting their complaint(Opp'n at 3), and the court is not

aware of—^nor have Defendants pointed to—any indication ofsuch reliance.

        Therefore, the court takes the following statement offacts only from Plaintiffs' amended

complaint,the well-pleaded allegations of which the court generally accepts as true for purposes

of Defendants' motion to dismiss. N.Y. Pet Welfare Ass'n v. Citv ofNew York. 850 F.3d 79, 86

(2d Cir. 2017). The court draws all reasonable inferences in Plaintiffs' favor.

       B.      Facts


       Plaintiffs George and Michael Santulli are a father and son who live at 1962 60th Street,

Brooklyn,New York, which shares a driveway with 1960 60th Street(the "Neighboring

Premises"). (Compl. If 11.) This action stems from two separate incidents involving disputes

with the owners ofthe Neighboring Premises (the "Neighbors").

               1.      The Events Leading to Michael's Arrest

       Shortly after midnight on February 6, 2016, Michael attempted to drive a motor vehicle

into the shared driveway but found it blocked by a wheelbarrow. (Ift If 21.) The wheelbarrow

was chained to a fence on the Neighboring Premises. (Id) Michael placed the wheelbarrow

over the Neighboring Premises' fence; as he did so,the chain coimecting the wheelbarrow to the

fence snapped. (Id Tff 22-23.) Later that day. Defendant Michael Moy,a detective with the

New York City Police Department(the "NYPD"),allegedly telephoned Michael and told him
that "if he did not come to the 66th Precinct, a warrant for his arrest would issue." (Id   9, 25.)

Michael went to the station house and met with Moy, who allegedly told Michael "that he had

intentionally damaged his neighbors' property and had thereby committed a felony." (Id        26-

27.) Michael returned to the station house the following day at Moy's instruction; this time, Moy

showed Michael a video "purporting to show the neighbors' broken tile." (Id        28-29.) He

ordered Michael to remove his belt and shoelaces, allegedly "implying that[Michael] was being

placed vmder arrest." (Id) Instead of arresting Michael, however, Moy "telephoned the

neighbors and brokered an agreement that provided, inter alia, that [Pjlaintiffs and the next door

neighbors would cooperate on the issue of use ofthe shared driveway." (Id If 30.)

        Nonetheless, on October 11, 2016, Moy arrested Michael "for damaging the neighbors'

tile, charging him with the crime of criminal mischiefin the fourth degree." (Id Tf 31.) Michael

claims that although his attorney showed Moy that there was no damage to the tile, Michael "was

booked and was put through the system" anyway. (Id If 32-33.) On February 3, 2017,the

charge against Michael was allegedly dismissed and sealed in Kings County Criminal Court. (Id

f 34.) Michael additionally states that, at the time he was arrested, he had passed the New York

City Firefighter Exam and was awaiting appointment, but he was unable to be appointed because

the "list" expired before the charges against him were dismissed. (Id Tf|35-37.)

               2.     The Events Leading to George's Arrest

       On or about September 12, 2016,the Neighbors complained to George that a fence he

had recently constructed "was partially standing on their property." (Id    42-43). Plaintiffs'

allege, however,that the fence was constructed wholly on their own property. (Id Iff 42-43.)

Plaintiffs allege that "[a]t or about the same time that" Michael was arrested, Moy told Michael's

lawyer to tell George "that he was going to be arrested on a charge ofstalking the [Neighbors]
unless [George] moved the aforementioned fence and foreshortened a stairway leading from the

side door of his premises." (Id 45.) According to Plaintiffs, Moy also said that he was acting

at the Neighbors' behest. (Id,f 47.)

        George allegedly made the requested alterations, but, on October 15,2016, one ofthe

neighboring owners allegedly blocked the shared driveway and told the police that George had

damaged her house with his vehicle. (Id ^52-53.) An NYPD officer investigated the scene

and told George that there was no apparent damage to the neighbors' house; after he left,

however,the neighbors telephoned Moy,who came to the premises, inspected the fence, and told

one ofthe neighbors to park her car in the shared driveway. (Id    54-59.) Plaintiffs also allege

that they saw one ofthe Neighbors get into Moy's car and drive away with him on more than one

occasion. (Id       51,60.)

        On October 20, 2016, Moy arrested George and charged him with "fourth degree

criminal mischief and "trespass," charges allegedly based on a complaint made by the

Neighbors that George had bent one of the wheels on a bicycle they owned that had been chained

to his fence. (Id     62-65.) On September 19, 2017, all charges against George were allegedly

dismissed and sealed in Kings County'Criminal Court. (Id Tf 66.)

        C.      Procedural History

       Plaintiffs filed this complaint on February 16,2018. (Compl.) On March 12,2018,

coxmsel for Defendants moved for an extension oftime to answer or otherwise respond to the

complaint. (Defs. Mar. 12, 2018 Letter(Dkt. 7).) Magistrate Judge Vera M. Scanlon entered an

order extending the deadline to answer or otherwise respond to the complaint to April 27, 2018

(Mar. 13,2018 Order(Dkt. 8)), and, with the court's permission, Defendants filed their fully

briefed motion to dismiss on September 24, 2018(Mem.; Opp'n; Reply.). In their motion.
Defendants raise four arguments:(1)Plaintiffs failed to state a claim for false arrest or malicious

prosecution because probable cause supported Plaintiffs' arrests;(2)Defendants are entitled to

qualified immunity because, at the least, arguable probable cause supported the arrests;(3)

Plaintiffs' claims against the City fail because they have not alleged the existence of a municipal

policy or custom; and(4)the Court should decline to exercise supplemental jurisdiction over

Plaintiffs' state law claims. (Mem. at 1.)

II.     LEGAL STANDARD


        The purpose of a motion to dismiss for failure to state a claim tmder Rule 12(b)(6)is to

test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark. 508 F.3d 106,111-12

(2d Cir. 2007). A complaint will survive a motion to dismiss if it contains "sufficient factual

matter, accepted as true, to 'state a claim to reliefthat is plausible on its face.'" Ashcroft v.

lobal. 556 U.S. 662,678(2009) tauoting Bell Atl. Com,v. Twomblv.550 U.S. 544,570(2007)).

"Threadbare recitals ofthe elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id. When considering a motion to dismiss for failure to state a

claim, the court must accept as true all allegations offact in the complaint and draw all

reasonable inferences in favor ofthe plaintiff. ATSI Commc'ns,Inc. v. Shaar Fund. Ltd.. 493

F.3d 87,98(2d Cir. 2007).

III.   DISCUSSION


       A.      Federal Claims


       Plaintiffs raise the following federal claims against Moy pursuant to 42 U.S.C. § 1983

and the Fourth and Fourteenth Amendments to the United States Constitution: false arrest and

malicious prosecution of Michael Santulli(Compl.        38-39); and false arrest and malicious
prosecution of George Santulli(id      67-68). For the reasons discussed below,the court finds

that Plaintiffs have not sufficiently alleged facts to support any ofthese claims.

               1.      Malicious Prosecution Claims


        In order to prevail on a § 1983 claim against a state actor for malicious prosecution,

Plaintiffs must show a violation oftheir rights under the Fourth Amendment and "must establish

the elements ofa malicious prosecution claim under state law." Manganiello v. Citv of New

York.612 F.3d 149,160-61 (2d Cir. 2010). Under New York law, a plaintiff claiming malicious

prosecution must prove:"(1)the initiation or continuation of a criminal proceeding against

plaintiff;(2)termination ofthe proceeding in plaintiffs favor;(3)lack of probable cause for

commencing the proceeding; and(4)actual malice as a motivation for Defendant's actions." Id

at 161 (citations and internal quotation marks omitted); see also Colon v. Citv of New York. 455

N.E.2d 1248,1250(1983).

       As a general mle,"[o]nce a criminal Defendant has been formally charged, the chain of

causation between the officer's conduct and the claim of malicious prosecution is broken by the

intervening actions ofthe prosecutor, thereby abolishing the Officer's responsibility for the

prosecution." Williams v. Citv ofNew York. No. 02-CV-3693(CBM),2003 WL 22434151, at

*6(S.D.N.Y. Oct. 23,2003) Cciting Townes v. Citv of New York. 176 F.3d 138,147(2d Cir.

1999)). This is because a defendant—even a police officer—"must do more than report the

crime or give testimony" in order to have initiated a criminal proceeding for the purposes of a

malicious prosecution claim. Manganiello. 612 F.3d at 163. And "[a]lthough there is a

presumption that a prosecutor exercises independentjudgment...,an arresting officer may be

held liable for malicious prosecution where a police officer creates false information likely to

influence ajury's decision and forwards that information to prosecutors, or when she withholds



                                                 8
relevant and material information." Mitchell v. Victoria Home.434 F. Supp. 2d 219,227

(S.D.N.Y. 2006)(quotation marks and citations omitted).

       Plaintiffs here have not alleged any facts indicating that Moy initiated a criminal

proceeding against either George or Michael. The complaint alleges that Michael"was booked

and was put through the system" and that,"[f]ollowing several court appearances, the charge

against pbdm] was dismissed and sealed." (Compl.       33-34.) The court thus understands the

complaint to allege that Michael was formally charged folio-wing his arrest, which breaks "the

chain of causation between [Moy's] conduct and the claim of malicious prosecution [and]

thereby abolish[es][Moy's] responsibility for the prosecution." See Williams. 2003 WL

22434151, at *6(citing To-wnes.612 F.3d at 163). The complaint does not allege any facts

indicating that Moy took any unusually active role in the prosecution thereafter, nor that he

provided false information to the prosecutor or otherwise behaved in any way that would

overcome the "presumption that a prosecutor exercises independentjudgment in deciding

whether to initiate and continue a criminal proceeding." See Mitchell. 434 F. Supp. 2d at 227

(quotation marks and citations omitted).

       Plaintiffs' malicious prosecution claim as to George fails for the same reasons. The

complaint appears to allege that he, too, was formally charged (see Compl.166("After several

court of[sic] appearances, all charges against [George] were dismissed and sealed.")), but does

not allege that Moy provided prosecutors with false information or was particularly involved in

the prosecution against George. The court thus dismisses both of Plaintiffs' malicious

prosecution claims.
               2.       False Arrest Claims


        Courts analyze a § 1983 false arrest claim under "the law ofthe state in which the arrest

occurred." Davis v. Rodriguez. 364 F.3d 424,433(2d Cir. 2004). Under New York law, a

plaintiff must prove four elements to prevail on a false arrest claim:(1)the defendant intended to

confine the plaintiff;(2)the plaintiff was conscious ofthe confinement;(3)the plaintiff did not

consent to the confinement; and(4)the confinement was not otherwise privileged. See Wright v.

Musanti. 887 F.3d 577,587(2d Cir. 2018)("citing Broughton v. New York. 335 N.E.2d 310, 314

(N.Y. 1975)). The only element at issue here is the fourth; that is, whether the confinement was

otherwise privileged.

        Defendants argue that the arrest was valid because Moy had probable cause to arrest

Michael. (Mem. at 7.) "An arrest is privileged if it is supported by probable cause, which 'is an

absolute defense to a false arrest claim.'" Hevliger v. Peters. — F. App'x —,2019 WL

2652192, at *1 (2d Cir. 2019)(summary order)("quoting Jaeglv v. Couch.439 F.3d 149,152(2d

Cir. 2006)). "A defendant bears the bmden ofraising and proving the existence of probable

cause for a plaintiffs arrest." Frederick v. City ofNew York. 2016 WL 8711395, at *12

(E.D.N.Y. Mar. 25,2016)(citing Dickerson v. Napolitano.604 F.3d 732, 751 (2d Cir. 2010);

Currv V. Citv of Syracuse. 316 F.3d 324,335(2d Cir. 2003)). The existence of probable cause is

"normally asserted in an answer," Silver v. Kuehbeck. 217 F. App'x 18,22(2d Cir. 2007)

(summary order), but it"may nevertheless warrant dismissal on a pre-answer motion to dismiss

where probable cause appears on the face ofthe complaint, in that facts admitted in the

complaint establish each ofthe elements ofthe crime," Frederick. 2016 WL 8711395, at *12

(quoting Silver. 217 F. App'x at 22)(quotation marks omitted and alterations adopted).




                                               10
         Probable cause exists when an officer "ha[d] knowledge or reasonably trustwoithy

information offacts and circumstances that[would be] sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed or is committing a

crime." Wevant v. Okst 101 F.3d 845,852(2d Cir. 1996). In making this assessment, courts

view "the totality ofthe circumstances" and consider the "facts available to the officer at the time

ofthe arrest and immediately before it." Caldarola v. Calabrese. 298 F.3d 156, 162(2d Cir.

2002)(quotations marks and citations omitted). Probable cause can exist "based upon mistaken

information, so long as the arresting officer was reasonable in relying on that information."

Bernard v. United States. 25 F.3d 98,102(2d Cir. 1994)(citing Colon. 455 N.E.2d at 1250).

The inquiry is objective, and a court should not consider the subjective beliefs or motivations of

the arresting officer. Whren v. United States. 517 U.S. 806, 812-13 (1996).

         According to the complaint, at the time of Michael's arrest, Moy had viewed a

surveillance video that he believed showed broken tiles on the Neighboring Premises. (See

Compl. Tf 29.) And the complaint implies—^though it does not explicitly state—^that Moy had

received a complaint about the wheelbarrow incident from Plaintiffs' neighbors. (Compl.                          26-

29;^Resp. at 7(arguing that Moy was not reasonable to rely on information provided by

Plaintiffs' neighbors when deciding to arrest Plaintiffs).) Such facts alone are sufficient to

establish that Moy had probable cause to believe that Michael had committed criminal mischief

in the fourth degree.^

         Similarly, Moy had probable cause to arrest George. According to the complaint, at the

time ofthe arrest, the owner ofthe neighboring premises had informed Moy that(1) George had



^ Under New York law, a person is guilty of criminal mischief in the fourth degree when he, inter alia, "intentionally
damages the property of another person" while "having no right to do so nor any reasonable groimd to believe that
he[]has such right." N.Y. Penal Law § 145.00.

                                                         11
bent the wheels oftheir bicycle(Compl.             44, 64), and(2)had constructed a fence that the

owners ofthe neighboring premises claimed was partially standing on their property(id If 43).

Such complaints are sufficient to allow "a person ofreasonable caution" to believe that George

had committed criminal mischiefin the fourth degree and trespass.^                    Wevant. 101 F.Sd at

852.


         Plaintiffs essentially raise two arguments against the existence of probable cause as to

both arrests:(1)that Moy was biased because he had a personal relationship with the Neighbors

(Opp'n at 6), and (2)that Moy was unreasonable to rely on the Neighbors' complaints given his

awareness oftheir contentious history (id at 7-8). The first argument—^that Moy was biased—

does not affect the court's analysis because, as noted above, the probable cause inquiry is

objective and the subjective beliefs or motivations ofthe arresting officer are irrelevant. Whren.

517 U.S. at 812-13.


         As to Plaintiffs second argument—^that Moy unreasonably relied on the complaints of

the owners ofthe neighboring premises—^Plaintiffs are correct that, even though victim

complaints are ordinarily sufficient to establish probable cause, they might not do so in

"circumstances that raise doubts as to the victim's veracity." (Opp'n at 7(quoting Mistretta v.

Prokesch.5 F. Supp. 2d 128,133(E.D.N.Y. 1998).) Such circumstances arise most often where

"there exists a prior relationship between the victim and the accused that gives rise to a motive

for a false accusation," Mistretta. 5 F. Supp. 2d at 134, such as a "complaint made by one spouse

against another in the midst of divorce proceedings," id at 133, or a complaint "made by one

family against another in the midst of a civil lawsuit and a long-running dispute between the




^ Under New York law,"[tjresspass is a violation," and a "person is guilty oftrespass when be knowingly enters or
remains unlawfully in or upon premises." N.Y. Penal Law § 140.05.

                                                       12
two." Curanai v. Cardone. No. lO-CV-5689(ER),2012 WL 4221042, at *9(S.D.N.Y. Sept. 19,

2012). Even in such cases, however the law does not expect police officers to "turn a blind eye

to a plausible allegation" of criminal activity. Id. at *10. In fact, in such cases, courts have

found probable cause—or at least arguable probable cause—^where police officers responded to

such complaints by engaging in further investigation that ultimately led to an arrest. See, e.g.. id.

(finding that a police officer had arguable probable cause to arrest an individual despite a long-
                                                       t



standing contentious relationship between the two involved parties after speaking to both

individuals and "finding physical evidence to support the accuser's claim"); Mistretta. 5 F. Supp.

2d at 134(finding that an officer had probable cause to arrest an individual who had allegedly

damaged his spouse's furniture in the midst of divorce proceedings because the officer

interviewed the involved parties and observed damaged furniture).

        In this case, Moy did not rely exclusively on the complaints ofthe supposed victims of

Plaintiffs' crimes. Instead, he spoke with both George and Michael about the accusations against

them (see Compl.      25-30,47), inspected the premises (id,. 158-59), and watched a surveillance

video that he concluded showed broken tiles(id 29). Coupled with the complaints from the

alleged victims, such investigation was sufficient to allow "a person ofreasonable caution" to

believe that George and Michael had committed the crimes alleged. See Wevant, 101 F.3d at

852. The allegations in the complaint therefore indicate that both arrests were supported by

probable cause, and Plaintiffs' false arrest claims must fail.

        B.     State Law Claims


        Having determined that Plaintiffs' federal claims should be dismissed, the court sees no

reason to retain jurisdiction over state-law claims at this early stage in the litigation. The court

therefore declines to exercise supplemental jurisdiction over Plaintiffs' remaining claims. See 28



                                                  13
U.S.C. § 1367rcy3^: see also In re Merrill Lynch Ltd. P'ships Litig.. 154 F.3d56,61 (2d Cir.

1998)(per curiam)([WJhen the federal claims are dismissed the state claims should be dismissed

as well."(citations and quotation marks omitted)).

IV.    CONCLUSION


       For the foregoing reasons, Defendants' motion to dismiss(Dkt. 22)is GRANTED in full.

The Clerk of Court is respectfully DIRECTED to enter judgment and close the case.

       SO ORDERED.
                                                                   s/Nicholas G. Garaufis

Dated: Brooklyn, New York
       July ^ 7,2019                                              United States District Judge




                                              14
